COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              TERESA A. McDONOUGH
                                                                              MEMORANDUM OPINION*
              v.     Record No. 1499-15-1                                         PER CURIAM
                                                                                FEBRUARY 9, 2016
              AMERICAN CAPITAL FUNDING, LLC AND
               MARYLAND CASUALTY COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Marc P. Messier; Dunnigan & Messier, P.C., on briefs), for
                               appellant.

                               (Andrew S. Willis; Frances B. Georges; Kalbaugh Pfund &
                               Messersmith, on brief), for appellees.


                     Teresa A. McDonough appeals a decision of the Workers’ Compensation Commission

              finding that she failed to prove that she suffered from the occupational disease of carpal tunnel

              syndrome or that she suffered a compensable injury by accident. We have reviewed the record

              and the Commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

              for the reasons stated by the Commission in its final opinion. See McDonough v. Am. Capital

              Funding, LLC, JCN VA00000839368 (Aug. 25, 2015). We dispense with oral argument and

              summarily affirm because the facts and legal contentions are adequately presented in the

              materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.